PER CURIAM.
We affirm appellant’s conviction and sentence in all but one respect. The sentencing order included a $100.00 assessment for the statewide criminal analysis laboratory system, which may be imposed in the proper instance under section 893.13(8)(b), Florida Statutes. As this cost was not announced in open court, or sought by the State, it was improper, and we remand for entry of a sentencing order that conforms to the judge’s oral pronouncements. Appellant need not be *130present when this apparently clerical error is corrected.
MINER, ALLEN and MICKLE, JJ., concur.